Case 2:16-cv-06599-JGB-E Document 108-1 Filed 10/05/20 Page 1 of 3 Page ID #:2048




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
  10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        GUILLERMO ROBLES,                                 Case No. 2:16-cv-06599
  13                                                      Hon. Jesus G. Bernal
                          Plaintiff,
  14                                                      DECLARATION OF BRADLEY J.
                 v.                                       LEIMKUHLER IN SUPPORT OF
  15                                                      DEFENDANT DOMINO’S PIZZA
        DOMINO’S PIZZA LLC,                               LLC’S OPPOSITION TO
  16                                                      PLAINTIFF’S MOTION FOR
                          Defendant.                      SUMMARY JUDGMENT
  17
  18                                                      Date: October 26, 2020
                                                          Time: 9:00 a.m.
  19                                                      Crtrm.: 1
  20                                                      Trial Date:      December 8, 2020
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                  Case No. 2:16-cv-06599
        SMRH:4843-9916-2317.1                  DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF
                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-1 Filed 10/05/20 Page 2 of 3 Page ID #:2049




    1                           DECLARATION OF BRADLEY J. LEIMKUHLER
    2            I, Bradley J. Leimkuhler, declare as follows:
    3            1.       I am an attorney duly admitted to practice before this Court. I am an
    4 associate with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record for
    5 Defendant, DOMINO’S PIZZA LLC (“Defendant”). If called as a witness, I could
    6 and would competently testify to all facts within my personal knowledge except
    7 where stated upon information and belief. This declaration is submitted in support
    8 of Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment (“Motion”).
    9            2.       Attached as Exhibit A is a true and correct copy of excerpts from the
  10 September 21, 2020 deposition of Plaintiff Guillermo Robles.
  11             3.       Attached as Exhibit B is a true and correct copy of excerpts from the
  12 September 17, 2020 deposition of Rosemary Musachio.
  13             4.       Attached as Exhibit C is a true and correct copy of Plaintiff’s initial
  14 expert disclosure dated July 13, 2020 and report of Plaintiff’s expert. Rosemary
  15 Musachio. Plaintiff did not make any supplemental disclosures prior to Ms.
  16 Musachio’s deposition concerning her specific findings of her alleged January 2020
  17 review of Domino’s Android mobile application or her September 2020 review of
  18 the website.
  19             5.       Attached as Exhibit D is a true and correct copy of Plaintiff’s response
  20 to request for production No. 21 that is dated March 13, 2017.
  21             6.       Attached as Exhibit E is a true and correct copy of Plaintiff’s response
  22 to request for production No. 34 that is dated December 5, 2019.
  23             7.       Attached as Exhibit F is a true and correct copy of excerpts from the
  24 July 24, 2020 deposition of Rosemary Musachio from the matter of Castillo v.
  25 Ruby’s Red Ribbon, Inc., Los Angeles Superior Court Case No. 19PSCV00641.
  26 / / /
  27 / / /
  28 / / /
                                                       -1-                        Case No. 2:16-cv-06599
        SMRH:4843-9916-2317.1                  DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF
                                           OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-1 Filed 10/05/20 Page 3 of 3 Page ID #:2050




    1            I declare under penalty of perjury under the laws of the United States of
    2 America that the foregoing is true and correct.
    3            Executed on this 5th day of October, 2020, at Costa Mesa, California.
    4
    5                                                          /s/ Bradley J. Leimkuhler
                                                                 Bradley J. Leimkuhler
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    -2-                        Case No. 2:16-cv-06599
        SMRH:4843-9916-2317.1               DECLARATION OF BRADLEY J. LEIMKUHLER IN SUPPORT OF
                                        OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
